

115 S3045 IS: Cooperate with Law Enforcement Agencies and Watch Act of 2018
U.S. Senate
2018-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3045IN THE SENATE OF THE UNITED STATESJune 11, 2018Mr. Cotton (for himself and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend title 31, United States Code, to establish a safe harbor with respect to keep open
			 letters.
	
 1.Short titleThis Act may be cited as the Cooperate with Law Enforcement Agencies and Watch Act of 2018. 2.Safe harbor with respect to keep open letters (a)In generalSubchapter II of chapter 53 of title 31, United States Code, is amended by adding at the end the following:
				
					5333.Safe harbor with respect to keep open letters
 (a)In generalWith respect to a customer account of a financial institution, if a Federal, State, Tribal, or local law enforcement agency requests, in writing, the financial institution to keep such account open—
 (1)the financial institution shall not be liable under this subchapter for maintaining such account consistent with the parameters of the request; and
 (2)no Federal or State department or agency may take any adverse supervisory action under this subchapter with respect to the financial institution for maintaining such account consistent with the parameters of the request.
 (b)Rule of constructionNothing in this section may be construed— (1)from preventing a Federal or State department or agency from verifying the validity of a written request described under subsection (a) with the Federal, State, Tribal, or local law enforcement agency making the written request; or
 (2)to relieve a financial institution from complying with any reporting requirements, including the reporting of suspicious transactions under section 5318(g).
 (c)Letter termination dateFor purposes of this section, any written request described under subsection (a) shall include a termination date after which such request shall no longer apply..
 (b)Clerical amendmentThe table of contents for chapter 53 of title 31, United States Code, is amended by inserting after the item relating to section 5332 the following:
				5333. Safe harbor with respect to keep open letters..